ITEMID: 001-93575
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF YANANER v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture (Substantive aspect);Violation of Article 3 - Prohibition of torture (Procedural aspect)
JUDGES: Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1976 and lives in Bodrum. He was the manager of a hotel at the time of the events.
5. On an unspecified date, a number of persons complained to the police that the applicant, together with other persons, was extorting money and threatening them.
6. On 24 July 2004 the applicant, together with three other persons, was arrested and taken into custody by police officers from the organised crime unit of the Bodrum District Security Directorate. A certain amount of heroin was also found in the car driven by the applicant during arrest.
7. According to the rights of the suspected accused form (şüpheli sanık hakları formu) signed by the applicant, on the same day, at about 8 a.m., the latter was informed of his rights, including the right to legal assistance and to remain silent, both of which he waived.
8. On the same day, at 8.30 p.m., when interviewed by two police officers he denied the accusations against him.
9. In the application form the applicant complained, without any details, that he had been subjected to torture, during interrogation, by two police chiefs, named Mehmet and Soner.
10. On 28 April 2005 the applicant, at the Registry’s specific request, submitted a letter running to approximately eleven pages in which he set out in detail the various forms of illtreatment he had been allegedly subjected to at the hands of various police officers in custody. In particular, these treatments included a violent punch on his chest during arrest; being blindfolded, handcuffed, made to lie down on the floor face down and told to raise his legs and receiving kicks to his buttocks and a blow to his head when he lowered his legs after his arrival at the police station; having one officer pulling his right leg while at the same time another pressed down on his back during interrogation. During this time, his testicles were squeezed and he received kicks and pressure to his back. A few hours before he was to be brought before the prosecutor, the applicant was told that chief Soner was going to come and he was made to wait while sitting in an uncomfortable position for hours. This person punched the applicant’s face and his chin and kicked him on his knees. The applicant submitted that those responsible for his alleged ill-treatment were Soner, Mehmet, Bayram, Osman, Tolga and three other police officers.
11. On 25 July 2004 the applicant was examined by Dr Ü.E. at the State hospital who found no signs of injury on his person.
12. On the same day, the applicant was brought before the public prosecutor and a judge at the Bodrum Magistrates’ Court. The latter ordered his remand in detention.
25. On 16 September 2004 the Aydın Assize Court dismissed the applicant’s objection.
26. In the meantime the applicant unsuccessfully asked for disciplinary proceedings to be brought against police officers at Bodrum District Security Directorate.
27. A description of the relevant domestic law at the material time can be found in Batı and Others v. Turkey (nos. 33097/96 and 57834/00, §§ 96100, ECHR 2004-IV (extracts)).
VIOLATED_ARTICLES: 3
